—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered February 26, 1993, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review pow.er, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Further, the court’s charge, as a whole, properly conveyed to the jury the correct standard to be applied concerning the defendant’s justification defense (see, People v Adams, 69 NY2d 805, 806; People v Perez, 214 AD2d 592).
The defendant’s remaining contentions, including those raised in his pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.